DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, 
Regarding claims 2-6, claims 2-6 are rejected for their incorporation of the above through their dependencies on claim 1.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: the closet prior art of record is Andersson (“Aqueous Processing of WC-Co Powders”), originally of record of the non-final rejection dated March 10, 2020.  Andersson teaches a hard metal (cemented carbide) (Pg. 1. [1]) that can be sintered (Pg. 2 [2]) that are in the form of granules (Pg. 2 [4]-[5]) with WC hard metal (Pg. 2 [1]) of 0.5 to 7 micron grain size (Pg. 2 [2]; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03) and Co as a binder metal (Pg. 2 [1]) and a grain growth inhibitor (Pg. 2 [3]) of C3Cr2 (Pg. 55 [3]) where the WC-Co suspension is in a dispersant (Pg. 29 [2]) and then forms a dense shell for the granules of the WC-Co with a concentration of Co (and WC) at least 25% greater than the interior of the granule (Pg. 31 [2]-[3]; Pg. 29 [2]; FIG. 4.1 b)).  Andersson does not teach or suggest (alone or in combination with the prior art), the ratio of volume of metallic binder at the surface of the individual granule to the total volume of hard material and metallic binder at the surface of the granule is at least 25% greater than the ratio of volume of metallic binder in the interior of the granule to total volume of hard material and metallic binder in the interior of the granule.

Response to Argument
Applicant’s arguments, filed March 22, 2021 with respect to the 35. U.S.C. 102 (a)(1) and 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) and 103 rejections of November 24, 2020 have been withdrawn. 
Applicant's arguments have been fully considered, but they are not persuasive regarding the 35 U.S.C. 112(a) rejections of November 24, 2020 and the current 35 U.S.C. 112(b) rejection.  Applicant alleges that the ratios are supported by the specification and examples, but this is not found persuasive by the examiner.  These specific ratios as presently recited are not present in the specification as originally filed.  Applicants arguments to the impropriety of the definition used by the examiner, in lieu of that included in the declaration are not persuasive.  If applicant intends to apply a specific definition, which is allegedly obvious to one of ordinary skill in the art, the examiner suggests providing a third party document in support of this through an IDS in applicant’s next reply.  As applicant notes, words of a claim are “given their ordinary and customary meaning”, which, contrary to allegations by the applicant, is what the examiner did in the Non-Final Rejection dated November 24, 2020 through the general definition of concentration.  The definition provided by the Poetschke declaration is narrowed beyond that obvious to one of ordinary skill in the art, absent an objective showing.  Regarding applicant’s allegation to the reliance of the examiner on MPEP 716.09 regarding the Poetschke declaration, this is incorrect as MPEP 716.09 pertains to the sufficiency of the disclosure as a whole.  Including the requirement for written description.  Affidavits or declarations are presented to show that the disclosure of an application is sufficient to one skilled in the art, they are not acceptable to establish facts which the specification itself should recite (MPEP 716.09).  Further, if a declaration purports to explain the disclosure or interpret the disclosure of a pending application (which is the case of the Poetschke declaration), it is not usually considered (MPEP 716.09).  In the case of the instant application, the declaration attempts to explain the definition of concentration from the disclosure.  Factual basis for any opinions maybe supported in future replies with third party expert support.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784